457 F.2d 810
UNITED STATES of America, Plaintiff-Appellee,v.Antonio Pereira TORRES, Defendant-Appellant.
No. 71-2709 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 3, 1972.Rehearing and Rehearing En Banc Denied April 24, 1972.

John A. DeVault, III, Jacksonville, Fla., (court appointed), for defendant-appellant.
John L. Briggs, U. S. Atty., Rudy Hernandez, Asst. U. S. Atty., Jacksonville, Fla., John J. Daley, Jr., Asst. U. S. Atty., M. D. Florida, for plaintiff-appellee.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
The conviction of defendant for violations of the Mann Act, 18 U.S.C. Sec. 2421, is affirmed.  Only a single issue justifies discussion.  The interstate transportation involved was from New York to Florida, by defendant, another male and four women, some of whom testified to acts of prostitution committed after arrival in Florida.  The defendant testified that the trip was for purposes not illegal.  In rebuttal the government introduced, over objection, evidence by police officers of unrelated incidents which occurred in New York as much as two years prior to the trip to Florida, some of which tended to show that defendant was engaged in prostitution-related activities with one or more of the women who went to Florida with him.  Another incident tended to show that defendant had abused a woman, forced her into prostitution, and threatened her when she attempted to escape.  Since defendant had attributed the trip to Florida to innocent purposes, these otherwise unrelated incidents were admissible on the issue of his intent in transporting the women interstate, Bridges v. United States, 376 F.2d 22 (5th Cir. 1967); United States v. Szymanski, 431 F.2d 946 (9th Cir. 1970).


2
Affirmed.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

4
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409